Opinion issued January 28, 2014.




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-13-00966-CV
                           ———————————
    IN RE DIAMOND OFFSHORE DRILLING, INC. AND DIAMOND
              OFFSHORE DRILLING LTD., Relators



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      This proceeding arises from a personal injury sustained by Bruce Masson,

the real party in interest, alleged to have occurred during his employment on a

drilling rig temporarily docked at a Malaysian port. Diamond Offshore Drilling,

Inc. and Diamond Offshore Drilling, Ltd., the relators, seek mandamus relief from
the trial court’s interlocutory order denying their motion to dismiss for forum non

conveniens.1

      We deny the petition for writ of mandamus. All pending motions are denied

as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Brown.




1
      The Honorable Elizabeth Ray, Judge of the 165th District Court of Harris
      County is the respondent. The underlying case is Bruce Masson v. Diamond
      Offshore Drilling, Inc. and Diamond Offshore Drilling, Ltd., No. 2012-
      21768, in the 165th District Court, Harris County, Texas.

                                        2